METHOD FOR PREPARING IRON NITRATE OXYHYDROXIDE, CATHODE CONTAINING IRON NITRATE OXYHYDROXIDE PREPARED THEREBY FOR LITHIUM SECONDARY BATTERY, AND LITHIUM SECONDARY BATTERY COMPRISING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/9/2020 and 8/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva et al. (NanoSpain2008, pp 1-2).
Regarding claim 8, Silva et al. teach a method for preparing an iron oxyhydroxynitrate comprising the steps of:
 (1) dissolving Fe(NO3)3 ∙ 9H2O in a mixed solvent comprising an aqueous solvent and an organic solvent to prepare a Fe(NO3)3 ∙ 9H2O solution (First paragraph discloses mixing iron (III) nitrate nonhydrate, water, and ethanol.); and 
(2) drying the Fe(NO3)3 ∙ 9H2O solution (First paragraph discloses casting the mixture into a mould and placed heated and dried in an oven.) to obtain a compound represented by the following Formula 1: [Formula 1]
FeO(NO3)x(OH)1-x, wherein 0<x<1. (First paragraph discloses a general formula FeO (OH)1-x(NO3)x, wherein 0.2<x<0.3.)

Allowable Subject Matter
Claims 1-7 and 9-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record cited disclose an iron oxyhydroxynitrate compound being used as a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729